Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented a question under the Constitution of the United States, viz.: Defendant La Barth contended that the denial of his application for inspection of his confession was a denial and deprivation of his rights under the Sixth and Fourteenth Amendments to the Constitution of the United States. The Court of Appeals, basing its decision upon an independent non-Federal ground, held that defendant’s plea of guilty constituted a waiver of this point on appeal, and that said plea of guilty was not coerced by the denial of defendant’s application to inspect his confession. [See 19 N Y 2d 649.]